Mitchell, J.
It is settled by the verdict of the jury that the logs in controversy were not cut upon the land of the defendants* and consequently that they were entire strangers to the property.
For the purposes of this appeal, we must also assume the fact to be (as there was evidence from which the jury might have so found) that the plaintiffs obtained possession of the logs in the first instance by trespassing upon the land of some third party.
Therefore the only question is whether bare possession of prop-' erty, though wrongfully obtained, is sufficient title to enable the party enjoying it to maintain replevin against a mere stranger, who takes it from him. We had supposed that this was settled in the* affirmative as long ago, at least, as the early ease of Armory v. Delamirie, 1 Strange, 505, so often cited on that point.
When it is said that to maintain replevin the plaintiff’s posset sion must have been lawful, it means merely that it must have beer lawful as against the person who deprived him of it; and possess *296sion is good title against all the world except those having a better title.
Counsel says that possession only raises a presumption of title, which, however, may be rebutted. Rightly understood, this is correct ; but counsel misapplies it. One who takes property from the possession of another can only rebut this presumption by showing a superior title in himself, or in some way connecting himself with one who has. ) One who has acquired the possession of property, whether by finding, bailment, or by mere tort, has a right to retain that possession as against a mere wrongdoer who is a stranger to /the property;. Any other rule would lead to an endless series of unlawful seizures and reprisals in every case where property had once passed out of the possession of the rightful owner.
Order affirmed.
(Opinion published 53 N. W. Rep. 636.)